DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 6, 2022 has been considered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-6, 9, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blunier et al. (US 2015/0189829) in view of DeMoss, Jr. (US 4,738,377) and Kovach et al. (US 2018/0160613).

Regarding claims 1, 9, and 17, Blunier et al. discloses an agricultural tillage system and method (Fig. 1; paragraph 0013, lines 3-6), comprising:
an agricultural implement (10) including:
a frame (frame of 10, Figs. 1, 2, 4);
a plurality of ground engaging tools (26) connected to the frame (Fig. 2); and
at least one actuator (84) connected to the frame (Fig. 4) and configured 
for controlling a depth of the plurality of ground engaging tools (paragraph 0023, lines 8-14);
a fertilizer device (18, paragraph 0018, lines 4-5) configured for applying at least 
one fertilizer at a variable rate (paragraph 0022, line 20) and comprising a plurality of fertilizer applicators (28) connected to the plurality of ground engaging tools (paragraph 0014, lines 4-7; Fig. 2), the fertilizer device being coupled to the agricultural implement (Fig. 2); and
an electronic control unit (29 includes 32/84 and 34, paragraph 0023, lines 5-7, also see 34, Fig. 3) operably connected to the at least one actuator (84, paragraph 0023, lines 5-6) and the fertilizer device (18, Fig. 1), and the electronic control unit is configured for automatically adjusting at least one of the depth of the plurality of ground engaging tools (paragraph 0023, lines 8-14).

Blunier et al. does not expressly disclose automatically adjusting at least one of the depth of the plurality of ground engaging tools dependent upon a compaction layer characteristic, wherein the compaction layer characteristic is determined from at least one of yield map data, measured compaction layer data, and estimated compaction layer data.

Kovach et al. discloses automatically adjusting at least one of the depth of the plurality of ground engaging tools dependent upon a compaction layer characteristic (Abstract, lines 9-14), wherein the compaction layer characteristic is determined from at least one of measured compaction layer data (paragraph 0006, lines 14-17) and estimated compaction layer data (paragraph 0010, lines 8-9; paragraph 0011; paragraph 0012).

It is also noted that while Blunier et al. does not expressly disclose the adjusting at least one of the depth of the plurality of ground engaging tools is dependent upon a compaction layer characteristic, wherein the compaction layer characteristic is determined from at least one of yield map data, measured compaction layer data, and estimated compaction layer data, the limitations are recited in the alternative form, thus, they are optional limitations. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. with automatically adjusting at least one of the depth of the plurality of ground engaging tools dependent upon a compaction layer as disclosed by Kovach et al. for the purpose of effectively engaging the soil.

Blunier et al. does not expressly disclose automatically adjusting at least one of the rate of the fertilizer dependent upon a fertilizer requirement characteristic.

DeMoss, Jr. discloses automatically (Fig. 2) adjusting at least one of the rate of the fertilizer (column 1, lines 55-60) dependent upon a fertilizer requirement characteristic (column 2, lines 7-12, 16-19). 

It is also noted that while Blunier et al. does not expressly disclose adjusting at least one of the rate of the fertilizer dependent upon a fertilizer requirement characteristic, the limitation is recited in the alternative form, thus, it is an optional limitation. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. with automatically adjusting at least one of the rate of the fertilizer dependent upon a fertilizer requirement characteristic as disclosed by DeMoss, Jr. for the purpose of controlling the application of fertilizer based on characteristic of the ground.

Regarding claim 9, Blunier et al. further discloses the agricultural tillage system comprising an agricultural vehicle (paragraph 0013, lines 3-6). 

Regarding claims 4 and 12, Blunier et al. does not disclose the compaction layer characteristic is determined from the measured compaction layer data.

Kovach et al. discloses a compaction layer characteristic is determined from a measured compaction layer data (paragraph 0006, lines 14-17).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. with measured a compaction layer data as disclosed by Kovach et al. for the purpose of determining a compaction layer characteristic.

Regarding claims 5, 13, and 19, Blunier et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose at least one compaction layer sensor connected to the frame, and wherein the measured compaction layer data is at least one of real-time compaction layer data, which is measured by the at least one compaction layer sensor, and prior compaction layer data from previous in-field compaction layer measurements. 

Kovach et al. discloses at least one compaction layer sensor (50) connected to the frame (Figs. 1-3), and wherein the measured compaction layer data is at least one of real-time compaction layer data, which is measured by the at least one compaction layer sensor (paragraph 0037, lines 1-6). 

While Kovach et al. does not disclose the measured compaction layer data is at least one of prior compaction layer data from previous in-field compaction layer measurements, the limitation is optional because it is recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. as modified with a compaction layer sensor as disclosed by Kovach et al. for the purpose of measuring compaction layer data.

Regarding claims 6 and 14, Blunier et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose the at least one compaction layer sensor is in the form of a ground penetrating radar sensor.

DeMoss, Jr. discloses at least one compaction layer sensor is in the form of a ground penetrating radar sensor (column 1, lines 55-60). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. as modified with a ground penetrating radar sensor as disclosed by DeMoss, Jr. for the purpose of sensing the variation in the depth of soil.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blunier et al. in view of DeMoss, Jr. and Kovach et al. as applied to claims 1 and 9 above, and further in view of Buchholtz (US 2004/0149187) and Dietrich, Sr. (US 6,178,900).

Regarding claims 2 and 10, Blunier et al. as mpdified by DeMoss, Jr. and Kovach et al. does not disclose the plurality of ground engaging tools comprises a plurality of shanks, and each fertilizer applicator is removably connected to a respective shank such that each fertilizer applicator is located behind the respective shank and moves in conjunction with the respective shank. 

Buchholtz discloses the plurality of ground engaging tools comprises a plurality of shanks (shanks 70, Figs. 3, 6), and each fertilizer applicator (116/120, Fig. 6) is connected to a respective shank (Fig. 3) such that each fertilizer applicator (116/118) is located behind the respective shank (paragraph 0044, lines 4-8) and moves in conjunction with the respective shank (116/118 are attached to shank 70, Figs. 3, 6), while
Dietrich, Sr. discloses a fertilizer applicator is removably connected to a shank (Fig. 1; column 5, lines 18-25). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. as modified with a plurality of shanks and fertilizer applicators as disclosed by Buchholtz and mounting plates and pins as suggested by Dietrich, Sr. for the purposes of applying fertilizers and removably connecting fertilizer applicators to respective shanks.

Regarding claims 3 and 11, Blunier et al. discloses each fertilizer applicator is in the form of a fertilizer applicator tube (28/74; paragraph 0014, lines 5-15; paragraph 0022, lines 7-9, 21-22). 

Claims 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blunier et al. in view of DeMoss, Jr. and Kovach et al. as applied to claims 1, 9, and 17 above, and further in view of Koch et al. (US 2018/0128933).

Regarding claim 18, Blunier et al. as modified by DeMoss, Jr. and Kovach et al. discloses a compaction layer characteristic is determined from the measured compaction layer data (Kovach et al., paragraph 0006, lines 14-17) and estimated compaction layer data (Kovach et al., paragraph 0010, lines 8-9; paragraph 0011; paragraph 0012).

Regarding claim 18, while Koch et al. does not disclose a compaction layer characteristic is determined from at least one of yield map data, the limitation is optional because it is recited in the alternative form.

Regarding claims 7, 15, and 18, Blunier et al. as modified by DeMoss, Jr. and Kovach et al. does not disclose the fertilizer requirement characteristic is determined from at least one of estimated fertilizer data based on yield map data and estimated fertilizer data extrapolated from previous in-field soil measurements. 

Koch et al. discloses a fertilizer requirement characteristic is determined (enable tuning application(s) of nitrogen across multiple zones, paragraph 0108, lines 13-14) from at least one of estimated fertilizer data (nitrogen) based on yield map data (map of nitrogen across multiple zones, paragraph 0108, lines 13-14). 

While Koch et al. does not disclose a fertilizer requirement characteristic is determined from at least one of estimated fertilizer data extrapolated from previous in-field soil measurements, the limitation is an optional limitation because it is recited in the alternative form. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. as modified with yield map data as disclosed by Koch et al. for the purpose of enabling tuning application(s) of nitrogen across multiple zones.

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blunier et al. in view of DeMoss, Jr. and Kovach et al. as applied to claim 1 above, and further in view of Jamison (US 2017/0055433).

Regarding claims 8, 16, and 20, Blunier et al.  as modified by DeMoss, Jr. and Kovach et al. does not disclose the fertilizer device is configured for applying a first fertilizer and a second fertilizer which is different than the first fertilizer, and the electronic control unit is additionally configured for automatically switching between the first fertilizer and the second fertilizer dependent upon the fertilizer requirement characteristic. 

Jamison discloses a fertilizer device is configured for applying a first fertilizer and a second fertilizer which is different than the first fertilizer (paragraph 0096, lines 6-8). Jamison further discloses different seeds may be planted within the same area, such as by making one pass and switching between seeds on the fly (paragraph 0096, lines 3-5). Accordingly, it would have been obvious to have the electronic control unit additionally configured for automatically switching between the first fertilizer and the second fertilizer dependent upon the fertilizer requirement characteristic according to switching between seeds on the fly. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Blunier et al. as modified with automatically switching between the first fertilizer and the second fertilizer as disclosed by Jamison for the purpose of applying fertilizer to seeds which are switched on the fly.

Response to Arguments

Applicant's arguments filed on July 6, 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 103, Applicants argue the claims “recite in part:
wherein the compaction layer characteristic is determined from at least one of
yield map data, measured compaction layer data, and estimated compaction layer data.
(Emphasis added). Applicant submits that such an invention is neither taught, disclosed, nor suggested by the cited references, or any of the other references, alone or in combination, and includes distinct advantages thereover.”
Examiner’s position is that Kovach et al. discloses the compaction layer characteristic is determined from at least one of measured compaction layer data (paragraph 0006, lines 14-17) and estimated compaction layer data (paragraph 0010, lines 8-9; paragraph 0011; paragraph 0012). “[T]he compaction layer characteristic is determined from at least one of yield map data” is an optional limitation since it is recited in the alternative form.
It is also noted that while Kovach et al. discloses the compaction layer characteristic is determined from at least one of measured compaction layer data (paragraph 0006, lines 14-17) and estimated compaction layer data (paragraph 0010, lines 8-9; paragraph 0011; paragraph 0012), the limitations of “adjusting at least one of the depth of the plurality of ground engaging tools is dependent upon a compaction layer characteristic, wherein the compaction layer characteristic is determined from at least one of yield map data, measured compaction layer data, and estimated compaction layer data” are optional limitations since they are recited in the alternative form (see e.g., claims 1, 9, 17). They are not required for determining the patentability of the claims.
Applicants’ remaining arguments and amendments have been considered but they are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wendte et al. (US 8,827,001) discloses a soil monitoring system (Abstract). Wendte et al. discloses a compaction layer characteristic is determined from at least one of yield map data (column 9,lines 31-34), measured compaction layer data (column 6, lines 16-17).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       September 11, 2022